DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 
Status of Claims
Claims 1-4, 6, 9, 10, 16-21, 23, 24 and 28-33 are allowable.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art references are considered to be Duckett (US 2010/02198264 and 2011/0274626).  While Duckett teaches transferring spin order from para-hydrogen to a hyperpolarizable nucleus of a compound using an inorganic template that binds or supports an interaction with parahydrogen and a substrate, such that the two hydrogen  to achieving the direct transfer of spin order from parahydrogen to 15N with surprisingly high and unexpected levels of polarization on 15N, but without using rf irradiation.  For example, Figure 9 shows that low µT field produces a 4600-fold enhancement in the 15N NMR signal for 15N pyridine compared to 460-fold when polarization takes place at about 6 mT.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618